Citation Nr: 1706909	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a right arm injury scar.

2.  Entitlement to service connection for sensory polyneuropathy of the right upper extremity, to include as due to herbicide exposure.

3. Entitlement to service connection for sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran who served on active duty from February 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2008 and June 2010 by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In July 2014, the Board remanded the matters on appeal for additional development, specifically to schedule a Board hearing. 

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In February 2016, the Board again remanded the matters on appeal for additional development.

The issues of entitlement to service connection for sensory polyneuropathy of the right upper extremity and for sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Evidence of record shows that the Veteran's right arm injury scar residuals were manifested by a superficial, linear right arm scar that was not painful, unstable, caused by burns, large, disfiguring, or resultant in limitation of function.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right arm injury scar residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007-2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by a letter dated in November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the Veteran's claim of entitlement to initial compensable evaluation for right arm injury scar residuals arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  In addition, review of the December 2015 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran has been afforded VA scar examinations in January 2008, January 2010, and April 2016 that are adequate for rating purposes.  Specifically, VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of his service-connected right arm injury scar residuals during the appeal period.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in July 2014 and February 2016 and remanded for additional evidentiary development, to include affording the Veteran a Board hearing as well as a VA examination and obtaining VA treatment records.  Based on a comprehensive review of the record, the Board finds substantial compliance with the July 2014 and February 2016 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran seeks an initial compensable evaluation for his service-connected right arm injury scar residuals.  

Historically, service treatment records reflected that the Veteran suffered a right forearm laceration from a fire ax in December 1969.  The Veteran filed a claim for service connection for a right arm scar in October 2007.  In a March 2008 rating decision, the RO granted service connection for right arm injury scar residuals and awarded an initial noncompensable rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, effective from the date of his claim on October 5, 2007.  The Veteran has disagreed with the assigned initial noncompensable rating, which is the basis of this appeal.

The Veteran's service-connected right arm injury scar residuals are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides criteria for evaluating unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  As a preliminary matter, the Board notes that during the pendency of this claim, the criteria for rating skin disabilities, particularly scars, were revised.  In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria. The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date along with prospective application of the old criteria that were in effect at the time when the Veteran first filed the claim on appeal.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

While the Veteran's initial rating claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply only to claims filed on or after October 23, 2008, or when requested by the Veteran.  Although the Veteran did not specifically request review under the revised criteria, he did request a review of his disability ratings when he perfected his appeal.  The Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes his benefits.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that regulation changes made effective October 23, 2008, expanded only the rating criteria pertaining to scars, addressed in Diagnostic Codes 7800 -7805.  Prior to October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

From October 23, 2008 to the present, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3):  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008-2016).

After a thorough review of the evidence, to include VA examination reports dated in January 2008, January 2010, and April 2016 as well as private and VA treatment records dated from 2008 to 2016, an initial compensable evaluation is not warranted for the time period on appeal.

In the January 2008 VA examination report, the Veteran complained of veins popping up, numbness, inability to pick up heavy objects, tremors, shakes, and blood circulation problems.  The examiner noted a depressed scar present on the right forearm measuring about 7 centimeters (cm) by 1.5 cm with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The examiner listed a diagnosis of right forearm scar, status post laceration injury.

In the January 2010 VA examination report, the Veteran indicated that his scar caused difficulty using right hard while doing heavy work and that current symptoms included pain.  On physical examination, the examiner specifically noted that the right arm scar was not painful on examination.  The Veteran was noted to have right arm linear superficial scar measuring 4 cm by 0.3 cm with no skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, or disfigurement.  The examiner commented that the scar did not limit the Veteran's motion or function.

In a June 2010 rating decision, the RO granted entitlement to service connection for right wrist strain as well as right wrist carpal tunnel syndrome (claimed as numbness, paresthesias, right hand discomfort and weakness, and inflammation palm of right hand).

During the December 2015 Board hearing, the Veteran complained of experiencing pain on the scar and tenderness to touch. 

In the April 2016 VA examination report, the examiner noted that the Veteran had one right upper extremity scar with no other affected anatomical regions.  The Veteran complained that his handwriting was severely affected and he was unable to type on a computer, having loss of right hand grip strength, endurance, and coordination.  On physical examination, the examiner reported that the scar was linear measuring 4 cm by 1.5 cm and was not painful, unstable, caused by burns, or disfiguring.  It was further indicated that the scar did not result in limitation of function.  The examiner noted that nerve damage as a result of the in-service injury was causing the Veteran's limitations, including loss of right hand grip strength, endurance and coordination.  

The evidence of record during the appeal period simply does not show that the Veteran's service-connected right arm injury scar was painful, unstable, or resulted in limitation of function.  The Board is cognizant that the Veteran has complained that his right arm injury scar residuals affected his daily life, as he had loss of right hand grip strength, endurance and coordination as well as limitations in his ability to write and type.  However, the April 2016 VA examiner indicated that the Veteran's nerve damage as a result of the in-service injury was causing his limitations, including loss of right hand grip strength, endurance and coordination, and specifically reported that the Veteran's right arm scar itself did not result in limitation of function.  Furthermore, the Board highlights that the Veteran has already been awarded service connection for right wrist strain and right wrist carpal tunnel syndrome associated with his in-service right arm injury.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected right arm injury scar residuals varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

To give the Veteran every consideration in connection with the matter on appeal, the Board will also consider all other potentially applicable diagnostic codes under 38 C.F.R. § 4.118 in rating the Veteran's right arm scar during the appeal period.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  Evidence of record is absent any findings of disfigurement, burn scars, scars of a large surface area, or any other disabling effects for the assignment of any higher or separate ratings under alternative rating criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, and 7805.  The Board again notes the Veteran has already been separately awarded service connection and assigned disability ratings for right wrist strain and right wrist carpal tunnel syndrome associated with his in-service right arm injury.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected right arm injury scar residuals are evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's right arm injury scar residuals did not include painful or unstable scar, limitation of function, or disfigurement.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned noncompensable rating.  Increased ratings are provided for by the regulations for certain manifestations of right arm injury scar residuals, but the medical evidence demonstrates that those manifestations are not present.  The Board finds that the criteria for an initial compensable evaluation, reasonably describe the Veteran's disability levels and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected right arm injury scar residuals; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable evaluation for his service-connected right arm injury scar residuals, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for a right arm injury scar residuals is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the matters of entitlement to service connection for sensory polyneuropathy of the right upper extremity and for sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure, is warranted.

The Veteran has asserted that his sensory polyneuropathy of the right upper extremity and sensory polyneuropathy of the bilateral lower extremities are related to herbicide exposure during active service. 

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including early-onset peripheral neuropathy, are deemed service-connected.  Polyneuropathy is not on the list of diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Early onset peripheral neuropathy is listed a presumptive disorder, but is subject to a requirement that it have been manifest to a compensable degree within a year of the last exposure to herbicides.  This does not, however, preclude a claimant from establishing service connection for the claimed disorders on direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
 
Review of the service personnel records as well as additional evidence of record reflected that the Veteran served aboard the USS Pitkin County in the official waters of Vietnam through March 1, 1970, a LST vessel that was on the inland waterways of Vietnam.  All vessels with the designation LST (Landing Ship, Tank) were operating primarily or exclusively on Vietnam's inland waterways.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp.  Thus, the Board concedes the Veteran's exposure to herbicides while serving in Vietnam.

Service treatment records are void of any findings or diagnoses of peripheral neuropathy.  Post-service VA and private treatment records dated from 2008 to 2016 revealed findings of peripheral nerve disease, severe neuropathy of the feet versus radiculopathy, peripheral neuropathy with a significant neuropathic pain, mild sensory systemic peripheral neuropathy of the right upper extremity, and idiopathic peripheral neuropathy.

During his December 2015 Board hearing, the Veteran indicated that he first noticed symptoms of peripheral neuropathy eight to ten years earlier.  In additional written statements of record, the Veteran has reported that he had symptoms of peripheral neuropathy for a longer period of time but had not known what they meant.

The Veteran submitted medical opinions from multiple private physicians.  In November 2008, Dr. E. H. G. indicated that he could not either state or deny any relationship between the Veteran's current sensory deficit and history of a possible exposure to Agent Orange.  In a September 2009 statement, the same physician opined that, "there is a possibility that the particular toxic exposure is playing a significant role in his symptoms."  In an August 2010 statement, Dr. S. S. opined that, "Given [the Veteran's] indication of past exposure, I feel that Agent Orange is a reasonably etiology for some of his ongoing lower extremity symptoms."

In the February 2016 Remand, the Board requested that the AOJ obtain a VA examination to determine the current nature and likely etiology of any diagnosed polyneuropathy of the right upper extremity and sensory polyneuropathy of the bilateral lower extremities.  The examiner was asked to provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's polyneuropathy of the right upper extremity and sensory polyneuropathy of the legs and feet were related to his exposure to herbicides while in Vietnam during service.

In an April 2016 VA examination report, the examiner diagnosed right carpal tunnel syndrome as well as bilateral lower extremity sensory polyneuropathy.  After reviewing the record and examining the Veteran, the examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner indicated that a nexus was not established.  It was noted that although the Veteran had bilateral lower extremity sensory polyneuropathy as well as a right upper extremity nerve condition, there was no additional evidence to support the claimed conditions were related to Agent Orange exposure.  The examiner then specifically indicated that evidence was needed to support a nerve condition beginning within one year after service, which would have been March 1971, and documentation of record showed that the claimed conditions began in 2008.

The VA medical opinion contained in the April 2016 VA examination report is inadequate.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the April 2016 VA examiner clearly provided an effective opinion that the Veteran's diagnosed polyneuropathy was not one of the applicable diseases warranting presumptive service connection for Agent Orange, the Board has determined that the evidence of record does not adequately address whether the Veteran's right arm and bilateral lower extremity polyneuropathy diagnosed post-service, a form of neuropathy that is not one of the applicable diseases warranting presumptive service connection for Agent Orange, was causally related to events during his military service or any incident therein, to include herbicide exposure.  As noted above, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical opinion with supporting rationale is obtained that adequately addresses the etiology of the Veteran's claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed disorders from Corpus Christi VA Outpatient Clinic (VAOPC) and Texas Valley Coastal Bend VA Healthcare System (HCS).  As the evidence of record only includes treatment records dated up to November 2016 from those facilities, all additional pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's claimed sensory polyneuropathy of the right upper extremity and bilateral lower extremities from Texas Valley Coastal Bend VA HCS and Corpus Christi VAOPC for the time period from November 2016 to the present and associate them with the record.

2.  The Veteran must be afforded an appropriate VA medical opinion to clarify the etiology of his claimed sensory polyneuropathy of the right upper extremity and bilateral lower extremities.  The electronic claims file and a copy of this REMAND must be made available to an appropriate examiner for review of the case. 

Based on a review of the electronic claims file and the Veteran's lay assertions, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed sensory polyneuropathy of the right upper extremity and bilateral lower extremities (a form of neuropathy that is not one of the applicable diseases warranting presumptive service connection for Agent Orange) was related to the Veteran's military service, to include as due to presumed in-service herbicide exposure.  

While the April 2016 VA examiner clearly provided an effective opinion that the Veteran's diagnosed polyneuropathy was not one of the applicable diseases warranting presumptive service connection for Agent Orange, the Board has determined that the evidence of record does not adequately address whether the Veteran's right arm and bilateral lower extremity polyneuropathy diagnosed post-service, a form of neuropathy that is not one of the applicable diseases warranting presumptive service connection for Agent Orange, was causally related to events during his military service or any incident therein, to include herbicide exposure.  The examiner is informed that VA regulations do not preclude the Veteran from establishing service connection for sensory polyneuropathy of the right upper extremity and bilateral lower extremities with proof of actual direct causation.  

In so doing, the examiner must discuss and acknowledge the findings in the post-service private treatment records (particularly the statements from private physicians dated in November 2008, September 2009, and August 2010 suggestive of a possible relationship between the Veteran's claimed disorders and presumed in-service herbicide exposure) as well as VA examination report dated in April 2016.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the development requested has been completed, the AOJ must review any medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the May 2016 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


